DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 9 and 10 objected to because of the following informalities:  
Claim 2, lines 6 and 7, the phase “the second part” should be “a second part”;
Claim 9, line 3, the phase “the length” should be “a length”; and
Claim 10, lines 2 and 3, the phase “the second organic film” should be “a second organic film”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,942,384. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Regarding claim 1, claim limitations of claims 1 and 4 of U.S. Patent No. 10,942,384 discloses all the claim limitations of claim 1.
Claims 2-5 and 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,942,384 as applied to claim 1 above, and further in view of Shim US 2018/0180945 and Ko US 2016/0379907.
Regarding claims 2-5 and 8, claims 1 and 4 of U.S. Patent No. 10,942,384 does not disclose the claim limitations of claims 2-5 and 8.
Ko discloses a display device, in at least figs.1-4, the inspection pads (30,50 and 70 in 200) are arrayed in the first direction (a short width direction of the display device, see figs.3 and 1) for the purpose of accurately measuring the electric characteristic of the thin film transistor of the display device (para.45 and 7). 
Shim in view of Ko discloses the first groove (see fig.5 and para.48 discloses grooves 610 can be formed up to a portion of the organic film 560 without expose the metal patterns 550 for the purpose of having the grooves formed to a sufficiently great depth) is a groove formed on a line along a first direction (a short width direction of the display device, see figs.4, 5 and 1), the organic film has a first part and the second part (see fig.5 and para.48 discloses grooves 610 can be formed up to a portion of the organic film 560 without expose the metal patterns 550 for the purpose of having the grooves formed to a sufficiently great depth, so that the organic film has a first part and a second part), the first groove is formed between the first part and the second part (see para.48, the second part located closer to the substrate end than the first part), the first part of the organic film is located between the first groove and inspection pads, and the second part of the organic film is located between the first groove and the substrate end of the second substrate (para.48, the second part located closer to the substrate end than the first part), a length of the first groove in the first direction is longer than a length of one of the inspection pads in the first direction (figs.4 and 5 of Shim discloses the first groove form in the region (circle around (a)), so that a length of the first groove in the first direction is about the length of the region (circle around (a)) and figs.1 and 3 of Ko discloses a length of one of the inspection pads is at least less than 1/18 of the length of the region of (circle around (a))), the first substrate has an alignment film (600) overlapping the organic film (see fig.5 and para.48), and the alignment film is in the first groove (the one in the middle) in the second area (see fig.5), the alignment film overlaps the second part of the organic film in the second area (see fig.5 and para.48), and an end portion of the alignment film is in the first groove (see fig.5 and para.48), the organic film has a second groove (any groove closer to the substrate end than the first groove shows in fig.5) parallel to the first groove, and the second groove is located between the second part and the substrate end of the second substrate (see fig.5) for the purpose of having the grooves formed to a sufficiently great depth (para.48) and preventing the alignment film from spreading to a pad (para.40 and 56).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claim limitations of claims 2-5 and 8 as taught by Shim and Ko in the display device of claims 1 and 4 of U.S. Patent No. 10,942,384 for the purpose of accurately measuring the electric characteristic of the thin film transistor of the display device, having the grooves formed to a sufficiently great depth and preventing the alignment film from spreading to a pad.

Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,942,384 in view of Shim US 2018/0180945 and Ko US 2016/0379907 as applied to claim 8 above, and further in view of Lee US 2014/0285754.
Regarding claim 9, claims 1 and 4 of U.S. Patent No. 10,942,384 in view of Shim and Ko does not explicitly disclose a length of the second groove is a different length from a length of the first groove.
Lee discloses a display device, in at least fig.7A, a length of the second groove (GRV2) is a different length from a length of the first groove (GRV1)(para.94) for the purpose of preventing dispersion of the alignment solution into the area not having the first groove (para.94).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a length of the second groove is a different length from a length of the first groove as taught by Lee in the display device of claims 1 and 4 of U.S. Patent No. 10,942,384 in view of Shim and Ko for the purpose of preventing dispersion of the alignment solution into the area not having the first groove. 

Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,942,384 in view of Shim US 2018/0180945 and Ko US 2016/0379907 as applied to claim 8 above, and further in view of Lee US 2020/0006452.
Regarding claim 10, claims 1 and 4 of U.S. Patent No. 10,942,384 in view of Shim and Ko does not explicitly disclose the organic film has a first organic film and a second organic film stacked on the first organic film, a thickness of the first organic film is different from a thickness of the second organic film, the first groove is formed in the second organic film, and the first groove exposes the first organic film.
Lee discloses a display device, in at least fig.12, the organic film has a first organic film (118, para.95) and a second organic film (118’, para.132) stacked on the first organic film, a thickness of the first organic film is different from a thickness of the second organic film (see fig.12) for the purpose of having the organic film with multiple layers (para.132).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the organic film has a first organic film and a second organic film stacked on the first organic film, a thickness of the first organic film is different from a thickness of the second organic film as taught by Lee in the display device of claims 1 and 4 of U.S. Patent No. 10,942,384 in view of Shim and Ko in order to have the organic film has a first organic film and a second organic film stacked on the first organic film, a thickness of the first organic film is different from a thickness of the second organic film, the first groove is formed in the second organic film, and the first groove exposes the first organic film because para.48 of Shim discloses grooves 610 can be formed up to a portion of the organic film 560 without expose the metal patterns 550, so that the first groove can be formed up to first organic film or formed up to a portion of the first organic film as well to expose the first organic film for the purpose of having the organic film with multiple layers.
Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,942,384 in view of Shim US 2018/0180945 and Ko US 2016/0379907 as applied to claim 8 above, and further in view of Ishikawa US 2020/0292890.
Regarding claim 10, claims 1 and 4 of U.S. Patent No. 10,942,384 in view of Shim and Ko does not explicitly disclose the organic film has a first organic film and a second organic film stacked on the first organic film, a thickness of the first organic film is different from a thickness of the second organic film, the first groove is formed in the second organic film, and the first groove exposes the first organic film.
Ishikawa discloses a display device, in at least fig.7, the organic film has a first organic film (14) and a second organic film (15) stacked on the first organic film, a thickness of the first organic film is different from a thickness of the second organic film (see fig.7), the first groove (GR11) is formed in the second organic film (see fig.7), and the first groove exposes the first organic film (see fig.7 and para.57) for the purpose of having the organic film with multiple layers.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the organic film has a first organic film and a second organic film stacked on the first organic film, a thickness of the first organic film is different from a thickness of the second organic film, the first groove is formed in the second organic film, and the first groove exposes the first organic film as taught by Ishikawa in the display device of claims 1 and 4 of U.S. Patent No. 10,942,384 in view of Shim and Ko for the purpose of having the organic film with multiple layers.
Claims 1-5 and 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 11,333,916 in view of Shim US 2018/0180945 and Ko US 2016/0379907.
Regarding claim 1, claims 1 and 10 of U.S. Patent No. 11,333,916 disclose all the claim limitations of claim 1, except “the first groove is located between the inspection pads and the substrate end of the second substrate”.
Shim discloses a display device, in at least figs.1-5, the first groove (see fig.5 and para.48 discloses grooves 610 can be formed up to a portion of the organic film 560 without expose the metal patterns 550 for the purpose of having the grooves formed to a sufficiently great depth) is located between the substrate end of the second substrate (25) and the pads (410)(see figs.4, 5 and 1) for the purpose of preventing the alignment film from spreading to a pad (para.40 and 56).
Ko discloses a display device, in at least figs.1-4, the inspection pads (30,50 and 70 in 200) form adjacent to a driving unit (500) for the purpose of accurately measuring the electric characteristic of the thin film transistor of the display device (para.45 and 7).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first groove is located between the substrate end of the second substrate and the pads and the inspection pads form adjacent to a driving unit as taught by Shim and Ko in the display device of claims 1 and 10 of U.S. Patent No. 11,333,916 in order to have the first groove is located between the inspection pads and the substrate end of the second substrate for the purpose of preventing the alignment film from spreading to a pad and accurately measuring the electric characteristic of the thin film transistor of the display device.
Regarding claims 2-5 and 8, claims 1 and 10 of U.S. Patent No. 11,333,916 does not disclose the claim limitations of claims 2-5 and 8.
Ko discloses a display device, in at least figs.1-4, the inspection pads (30,50 and 70 in 200) are arrayed in the first direction (a short width direction of the display device, see figs.3 and 1) for the purpose of accurately measuring the electric characteristic of the thin film transistor of the display device (para.45 and 7). 
Shim in view of Ko discloses the first groove (see fig.5 and para.48 discloses grooves 610 can be formed up to a portion of the organic film 560 without expose the metal patterns 550 for the purpose of having the grooves formed to a sufficiently great depth) is a groove formed on a line along a first direction (a short width direction of the display device, see figs.4, 5 and 1), the organic film has a first part and the second part (see fig.5 and para.48 discloses grooves 610 can be formed up to a portion of the organic film 560 without expose the metal patterns 550 for the purpose of having the grooves formed to a sufficiently great depth, so that the organic film has a first part and a second part), the first groove is formed between the first part and the second part (see para.48, the second part located closer to the substrate end than the first part), the first part of the organic film is located between the first groove and inspection pads, and the second part of the organic film is located between the first groove and the substrate end of the second substrate (para.48, the second part located closer to the substrate end than the first part), a length of the first groove in the first direction is longer than a length of one of the inspection pads in the first direction (figs.4 and 5 of Shim discloses the first groove form in the region (circle around (a)), so that a length of the first groove in the first direction is about the length of the region (circle around (a)) and figs.1 and 3 of Ko discloses a length of one of the inspection pads is at least less than 1/18 of the length of the region of (circle around (a))), the first substrate has an alignment film (600) overlapping the organic film (see fig.5 and para.48), and the alignment film is in the first groove (the one in the middle) in the second area (see fig.5), the alignment film overlaps the second part of the organic film in the second area (see fig.5 and para.48), and an end portion of the alignment film is in the first groove (see fig.5 and para.48), the organic film has a second groove (any groove closer to the substrate end than the first groove shows in fig.5) parallel to the first groove, and the second groove is located between the second part and the substrate end of the second substrate (see fig.5) for the purpose of having the grooves formed to a sufficiently great depth (para.48) and preventing the alignment film from spreading to a pad (para.40 and 56).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claim limitations of claims 2-5 and 8 as taught by Shim and Ko in the display device of claims 1 and 10 of U.S. Patent No. 11,333,916 for the purpose of accurately measuring the electric characteristic of the thin film transistor of the display device, having the grooves formed to a sufficiently great depth and preventing the alignment film from spreading to a pad.

Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 11,333,916 in view of Shim US 2018/0180945 and Ko US 2016/0379907 as applied to claim 8 above, and further in view of Lee US 2014/0285754.
Regarding claim 9, claims 1 and 10 of U.S. Patent No. 11,333,916 in view of Shim and Ko does not explicitly disclose a length of the second groove is a different length from a length of the first groove.
Lee discloses a display device, in at least fig.7A, a length of the second groove (GRV2) is a different length from a length of the first groove (GRV1)(para.94) for the purpose of preventing dispersion of the alignment solution into the area not having the first groove (para.94).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a length of the second groove is a different length from a length of the first groove as taught by Lee in the display device of claims 1 and 10 of U.S. Patent No. 11,333,916 in view of Shim and Ko for the purpose of preventing dispersion of the alignment solution into the area not having the first groove. 

Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 11,333,916 in view of Shim US 2018/0180945 and Ko US 2016/0379907 as applied to claim 8 above, and further in view of Lee US 2020/0006452.
Regarding claim 10, claims 1 and 10 of U.S. Patent No. 11,333,916 in view of Shim and Ko does not explicitly disclose the organic film has a first organic film and a second organic film stacked on the first organic film, a thickness of the first organic film is different from a thickness of the second organic film, the first groove is formed in the second organic film, and the first groove exposes the first organic film.
Lee discloses a display device, in at least fig.12, the organic film has a first organic film (118, para.95) and a second organic film (118’, para.132) stacked on the first organic film, a thickness of the first organic film is different from a thickness of the second organic film (see fig.12) for the purpose of having the organic film with multiple layers (para.132).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the organic film has a first organic film and a second organic film stacked on the first organic film, a thickness of the first organic film is different from a thickness of the second organic film as taught by Lee in the display device of claims 1 and 10 of U.S. Patent No. 11,333,916 in view of Shim and Ko in order to have the organic film has a first organic film and a second organic film stacked on the first organic film, a thickness of the first organic film is different from a thickness of the second organic film, the first groove is formed in the second organic film, and the first groove exposes the first organic film because para.48 of Shim discloses grooves 610 can be formed up to a portion of the organic film 560 without expose the metal patterns 550, so that the first groove can be formed up to first organic film or formed up to a portion of the first organic film as well to expose the first organic film for the purpose of having the organic film with multiple layers.

Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 11,333,916 in view of Shim US 2018/0180945 and Ko US 2016/0379907 as applied to claim 8 above, and further in view of Ishikawa US 2020/0292890.
Regarding claim 10, claims 1 and 10 of U.S. Patent No. 11,333,916 in view of Shim and Ko does not explicitly disclose the organic film has a first organic film and a second organic film stacked on the first organic film, a thickness of the first organic film is different from a thickness of the second organic film, the first groove is formed in the second organic film, and the first groove exposes the first organic film.
Ishikawa discloses a display device, in at least fig.7, the organic film has a first organic film (14) and a second organic film (15) stacked on the first organic film, a thickness of the first organic film is different from a thickness of the second organic film (see fig.7), the first groove (GR11) is formed in the second organic film (see fig.7), and the first groove exposes the first organic film (see fig.7 and para.57) for the purpose of having the organic film with multiple layers.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the organic film has a first organic film and a second organic film stacked on the first organic film, a thickness of the first organic film is different from a thickness of the second organic film, the first groove is formed in the second organic film, and the first groove exposes the first organic film as taught by Ishikawa in the display device of claims 1 and 10 of U.S. Patent No. 11,333,916 in view of Shim and Ko for the purpose of having the organic film with multiple layers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim US 2018/0180945 in view of Ko US 2016/0379907.
Regarding claim 1, Shim discloses a display device, in at least figs.1-5, comprising: 
a first substrate (21) including an organic film (560); and 
a second substrate (25) opposed to the first substrate, 
wherein the first substrate has a first area (A) and a second area (P), 
the second substrate has a substrate end (see fig.3), 
the second substrate overlaps the first area of the first substrate (see figs.3 and 1), 
the second area of the first substrate is exposed from the second substrate (see figs.3,4 and 1), 
the substrate end of the second substrate is a boundary between the first area and the second area (see figs.3 and 1), 
the organic film located in the second area has a first groove (see fig.5 and para.48 discloses grooves 610 can be formed up to a portion of the organic film 560 without expose the metal patterns 550 for the purpose of having the grooves formed to a sufficiently great depth),
the first groove is located between the substrate end of the second substrate and the pads (410)(see figs.4, 5 and 1).
Shim does not explicitly disclose the first substrate including a plurality of inspection pads, the inspection pads are located at the second area, the first groove is located between the inspection pads and the substrate end of the second substrate.
Ko discloses a display device, in at least figs.1-4, the first substrate (100) including a plurality of inspection pads (30,50 and 70 in 200), the inspection pads are located at the second area (NDA)(see figs.1-4), the inspection pads form adjacent to a driving unit (500) for the purpose of accurately measuring the electric characteristic of the thin film transistor of the display device (para.45 and 7).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first substrate including a plurality of inspection pads, the inspection pads are located at the second area, the inspection pads form adjacent to a driving unit as taught by Ko in the display device of Shim in order to have the first substrate including a plurality of inspection pads, the inspection pads are located at the second area, the first groove is located between the inspection pads and the substrate end of the second substrate because Shim discloses the groove is located between the substrate end of the second substrate and the pads for the purpose of accurately measuring the electric characteristic of the thin film transistor of the display device.
Regarding claim 2, Shim in view of Ko discloses the first groove is a groove formed on a line along a first direction (a short width direction of the display device, see figs.4, 5 and 1), the organic film has a first part and the second part (see fig.5 and para.48 discloses grooves 610 can be formed up to a portion of the organic film 560 without expose the metal patterns 550 for the purpose of having the grooves formed to a sufficiently great depth, so that the organic film has a first part and a second part), the first groove is formed between the first part and the second part (see para.48, the second part located closer to the substrate end than the first part), the first part of the organic film is located between the first groove and inspection pads, and the second part of the organic film is located between the first groove and the substrate end of the second substrate (para.48, the second part located closer to the substrate end than the first part) for the purpose of accurately measuring the electric characteristic of the thin film transistor of the display device (para.45 and 7). The reason for combining is the same as claim 1.
Ko discloses the inspection pads are arrayed in the first direction (a short width direction of the display device, see figs.3 and 1) for the purpose of accurately measuring the electric characteristic of the thin film transistor of the display device (para.45 and 7). The reason for combining is the same as claim 1.
Regarding claim 3, Shim in view of Ko discloses a length of the first groove in the first direction is longer than a length of one of the inspection pads in the first direction (figs.4 and 5 of Shim discloses the first groove form in the region (circle around (a)), so that a length of the first groove in the first direction is about the length of the region (circle around (a)) and figs.1 and 3 of Ko discloses a length of one of the inspection pads is at least less than 1/18 of the length of the region of (circle around (a))) for the purpose of accurately measuring the electric characteristic of the thin film transistor of the display device (para.45 and 7). The reason for combining is the same as claim 2.
Regarding claim 4, Shim discloses the first substrate has an alignment film (600) overlapping the organic film (see fig.5 and para.48), and the alignment film is in the first groove (the one in the middle) in the second area (see fig.5).
Regarding claim 5, Shim discloses the first substrate has an alignment film (600) overlapping the organic film (see fig.5 and para.48), the alignment film overlaps the second part of the organic film in the second area (see fig.5 and para.48), and an end portion of the alignment film is in the first groove (see fig.5 and para.48).
Regarding claim 8, Shim discloses the organic film has a second groove (any groove closer to the substrate end than the first groove shows in fig.5) parallel to the first groove, and the second groove is located between the second part and the substrate end of the second substrate (see fig.5).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim US 2018/0180945 in view of Ko US 2016/0379907 as applied to claim 8 above, and further in view of Lee US 2014/0285754.
Regarding claim 9, Shim in view of Ko does not explicitly disclose a length of the second groove is a different length from a length of the first groove.
Lee discloses a display device, in at least fig.7A, a length of the second groove (GRV2) is a different length from a length of the first groove (GRV1)(para.94) for the purpose of preventing dispersion of the alignment solution into the area not having the first groove (para.94).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a length of the second groove is a different length from a length of the first groove as taught by Lee in the display device of Shim in view of Ko for the purpose of preventing dispersion of the alignment solution into the area not having the first groove. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim US 2018/0180945 in view of Ko US 2016/0379907 as applied to claim 1 above, and further in view of Lee US 2020/0006452.
Regarding claim 10, Shim in view of Ko does not explicitly disclose the organic film has a first organic film and a second organic film stacked on the first organic film, a thickness of the first organic film is different from a thickness of the second organic film, the first groove is formed in the second organic film, and the first groove exposes the first organic film.
Lee discloses a display device, in at least fig.12, the organic film has a first organic film (118, para.95) and a second organic film (118’, para.132) stacked on the first organic film, a thickness of the first organic film is different from a thickness of the second organic film (see fig.12) for the purpose of having the organic film with multiple layers (para.132).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the organic film has a first organic film and a second organic film stacked on the first organic film, a thickness of the first organic film is different from a thickness of the second organic film as taught by Lee in the display device of Shim in view of Ko in order to have the organic film has a first organic film and a second organic film stacked on the first organic film, a thickness of the first organic film is different from a thickness of the second organic film, the first groove is formed in the second organic film, and the first groove exposes the first organic film because para.48 of Shim discloses grooves 610 can be formed up to a portion of the organic film 560 without expose the metal patterns 550, so that the first groove can be formed up to first organic film or formed up to a portion of the first organic film as well to expose the first organic film for the purpose of having the organic film with multiple layers.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim US 2018/0180945 in view of Ko US 2016/0379907 as applied to claim 1 above, and further in view of Ishikawa US 2020/0292890.
Regarding claim 10, Shim in view of Ko does not explicitly disclose the organic film has a first organic film and a second organic film stacked on the first organic film, a thickness of the first organic film is different from a thickness of the second organic film, the first groove is formed in the second organic film, and the first groove exposes the first organic film.
Ishikawa discloses a display device, in at least fig.7, the organic film has a first organic film (14) and a second organic film (15) stacked on the first organic film, a thickness of the first organic film is different from a thickness of the second organic film (see fig.7), the first groove (GR11) is formed in the second organic film (see fig.7), and the first groove exposes the first organic film (see fig.7 and para.57) for the purpose of having the organic film with multiple layers.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the organic film has a first organic film and a second organic film stacked on the first organic film, a thickness of the first organic film is different from a thickness of the second organic film, the first groove is formed in the second organic film, and the first groove exposes the first organic film as taught by Ishikawa in the display device of Shim in view of Ko for the purpose of having the organic film with multiple layers.


Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior art of record does not disclose or suggest a display device having the first substrate includes an inorganic film covering the organic film and a transparent conductive layer, each of the inspection pads has a transparent conductive part formed of the transparent conductive layer, the inorganic film has a bottom surface and a top surface opposed to the bottom surface, the bottom surface of the inorganic film covers the first part, the first groove and the second part of the organic film, the transparent conductive part of the inspection pad is located on the top surface of the inorganic film, and the transparent conductive part of the inspection pad does not overlap the organic film, along with other claim limitations. Claim 7 is depended on claim 6 so it is allowable for the same reason.
Shim US 2018/0180945, Ko US 2016/0379907, Lee US 2020/0006452, Ishikawa US 2020/0292890, Fukushima US 20170371447 (fig.13) and Jeon US 2016/0011108 (at least figs.1-10B and para.82), either singularly or in combination, does not disclose or suggest a display device having the first substrate includes an inorganic film covering the organic film and a transparent conductive layer, each of the inspection pads has a transparent conductive part formed of the transparent conductive layer, the inorganic film has a bottom surface and a top surface opposed to the bottom surface, the bottom surface of the inorganic film covers the first part, the first groove and the second part of the organic film, the transparent conductive part of the inspection pad is located on the top surface of the inorganic film, and the transparent conductive part of the inspection pad does not overlap the organic film, along with other claim limitations. Claim 7 is depended on claim 6 so it is allowable for the same reason.



Contact Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeon US 2016/0011108 (at least figs.1-10B and para.82) discloses a first substrate including a plurality of inspection pads (TP in TG), and
Fukushima US 20170371447 (fig.13) discloses a plurality of inspection pads (59).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871